Citation Nr: 1612057	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1960 to July 1960 and from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a May 2015 decision, the Board reopened the previously denied claim of service connection for bilateral hearing loss and remanded the reopened claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA audiometric testing in December 2007 showed hearing loss in both ears by VA standards.  The VA audiologist in December 2007 stated that the Veteran's hearing loss was not likely due to noise exposure in the military because his hearing was noted as normal at entrance and separation from his periods of active duty; because he did not complain of hearing loss when he filed a service connection claim for a back disability in 1963; and because he had a 40 year history of deer hunting with a firearm from his teenage years until about 1995. 

The Veteran has reported exposure to jackhammers doing quarry work during his first period of service, and to firearms during training exercises during both periods of service; noise exposure was consistent with his duties.  The December 2007 opinion was based, at least in part, on a finding that the Veteran did not have symptoms of hearing loss for many years after his separation from service.  In an April 2012 statement, the Veteran's wife noted that she observed deterioration of his hearing following his separation from service.  

The Board remanded this issue for an additional examination in May 2015, noting that the absence of a hearing disability during service is not always fatal to a service connection claim, particularly where there is evidence of in-service acoustic trauma, post-service findings of a hearing loss for VA compensation purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A November 2015 VA audiological examination, however, reached a conclusion identical to that noted on the December 2007 examination report.  Neither examiner addressed the Veteran's report of significant acoustic trauma during service.  Significantly, the November 2015 examiner neither acknowledged nor addressed the Veteran's wife's competent statement that she observed deterioration of his hearing following his separation from service; the Board's remand had specifically requested that this statement be considered by the examiner.

The Board thus finds that the audiological examination obtained upon remand is inadequate, and a new opinion must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the matter for a medical opinion by a specialist in audiology who has not previously rendered an opinion in this matter, if possible.  The entire electronic claim file must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed necessary to provide the requested opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active service, to include noise exposure from machine guns and other light weapons, work in quarries involving exposure to jackhammers without hearing protection.

In formulating an opinion, the examiner is to note and discuss the statement of the Veteran's wife dated in April 2012 that she observed deterioration of his hearing following his separation from service.

If it is determined that there is another etiology for the Veteran's hearing loss, the examiner should so state.  The examiner is advised that the absence of evidence of hearing loss during service is not, in and of itself, fatal to a service connection claim. 

The examination report must include a complete rationale for any opinion expressed.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




